Citation Nr: 1518194	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1988.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that denied service connection for a back disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In statements submitted to VA, the Veteran reports that he incurred an initial back injury during the spring of 1987 while on an exercise named BRIDGE EX. At that time, he indicated that he was serving in the 78th ENG EN (c) HQ s in Ettlingen, Germany.  During the exercise, the Veteran stated that he was lifting heavy bridge panels and experienced sharp pain in his lower back.  He reported receiving an evaluation from the BN First Aid/Medic on duty and, immediately following a return to base, was ordered to be transported to a doctor in Karlsruhe, Germany forfurther evaluation.  He stated that the doctor prescribed a pain reliever and returned him to full duty.  The Veteran also states that he aggravated and re-injured his back since that time as part of his service in the Reserves and National Guard.  

In July 2012 the RO made a formal finding that service treatment records from January 1986 to January 1988 are unavailable.  The duty to provide a VA examination has been triggered by the evidence of a current back disability, and the indications that it might be related to service.  An opinion is needed as to whether the current disability is related to service.

In order to assess whether a back disorder may have begun or was aggravated during a period of active duty for training (ACTDUTRA), the RO should request a complete accounting from the appropriate service departments of all periods of ACTDUTRA and INACTDUTRA. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the specific dates of the Veteran's periods of ACTDUTRA and INACTDUTRA.

2.  Afford the Veteran a VA examination for the purpose of determining whether he has a back disability that is related to qualifying military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

Is the Veteran's current back disability (any such disability identified since 2012), the result of an injury during a period of service including during ACDUTRA or INACDUTRA, or did it begin during a period of active duty or ACDUTRA without a noted injury?

The examiner should comment on the Veteran's competent reports that he injured his back in the spring of 1987 while lifting heavy bridge panels; with subsequent aggravation and re-injury while serving in the Reserves and National Guard.  

The examiner should provide reasons for these opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why it is not possible to provide the needed opinion, and explain the reasons for that inability; whether the inability is due to the limits of the examiner's knowledge as opposed to the limits of medical knowledge in general, and whether there is additional evidence that would permit the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

